Filed 10/21/20 P. v. J.T. CA4/2

                      NOT TO BE PUBLISHED IN OFFICIAL REPORTS
 California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
                                     or ordered published for purposes of rule 8.1115.


           IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                   FOURTH APPELLATE DISTRICT

                                                 DIVISION TWO



 THE PEOPLE,

          Plaintiff and Respondent,                                      E073834

 v.                                                                      (Super.Ct.No. RIF1203670)

 J.T.,                                                                   OPINION

          Defendant and Appellant.



         APPEAL from the Superior Court of Riverside County. Jeffrey Prevost, Judge.

Affirmed.

         Barbara A. Smith, under appointment by the Court of Appeal, for Defendant and

Appellant.

         Xavier Becerra, Attorney General, Lance E. Winters, Chief Assistant Attorney

General, Julie L. Garland, Assistant Attorney General, Michael Pulos, Seth M. Friedman

and Britton B. Lacy, Deputy Attorneys General, for Plaintiff and Respondent.

         Defendant and appellant J.T. appeals from the August 1, 2019 order extending his

commitment as a mentally disordered offender (MDO) pursuant to Penal Code section
                                                             1
2970. He contends the evidence was insufficient as a matter of law to sustain the

petition. We affirm.

                                             I.

                       PROCEDURAL AND FACTUAL HISTORY

A. Procedural History and Defendant’s Criminal Background

       In September 2006, defendant was stopped by police officers while walking down

a public street in Riverside with a .357 rifle. Defendant put the rifle down after multiple

officers responded. He told an officer he had used methamphetamine three days earlier

and had drank alcohol that day. He pleaded guilty to possession of a firearm by a felon.

(Pen. Code, former § 12021, subd. (a)(1).) He was later committed to the California

Department of State Hospitals as an MDO and treated at Atascadero State Hospital

(Atascadero) from May 2007 to January 2009 when he was released back into the

community.

       In May 2012, defendant assaulted L.J. with a pipe. L.J. was at her friend K.B.’s

house in Riverside. Defendant, who L.J. had never met before, was inside the house with

K.B.’s 11-year-old goddaughter and her friend. One of the girls told L.J. that defendant

asked them to watch pornography with him. L.J. and K.B. asked defendant to leave.

Defendant refused, and an argument ensued. Defendant called L.J. a “bitch” and a “cunt”

and swung a metal pipe at her head. L.J. put up her arm to protect herself, and the pipe

struck her left hand. Defendant pleaded guilty to felony assault with a deadly weapon in

July 2013. (Pen. Code, § 245, subd. (a)(1).) He served his sentence at Valley State

Prison.

                                             2
       In January 2014, while housed in Valley State Prison, defendant assaulted fellow

inmate F.G. by biting off the tip of his nose. Defendant shared a cell with six or eight

other inmates at the time. A correctional officer responded to a fight inside the cell and

found F.G. standing near the door with a bloody towel over his nose and defendant sitting

on a bunk breathing heavily. Defendant had blood on his lips and teeth. None of the

other inmates in the cell had blood on them. F.G. was taken to the hospital, but they were

not able to reattach the tip of his nose. Charges related to this incident were filed in

Madera County.

       In 2015, defendant was admitted to Atascadero under a dual commitment as an

MDO on the 2012 assault of L.J. and as incompetent to stand trial on the 2014 assault of

F.G. Between 2015 and 2018, defendant went back and forth between Atascadero and

the Madera County Jail at least twice as his competency to stand trial was established and

then deteriorated again.

       During this period, the Riverside County District Attorney’s Office filed a petition

under Penal Code section 2970 to continue defendant’s involuntary treatment as an MDO

for another year. Defendant admitted the petition in November 2017, and the trial court

extended his commitment to March 2019.

       In October 2018, defendant pleaded guilty in the Madera County case to

misdemeanor assault of F.G. by means of force likely to cause great bodily injury. (Pen.

Code, § 245, subd. (a)(4).) He returned to Atascadero in November 2018 for continued

treatment as an MDO.



                                              3
       In January 2019, the Riverside County District Attorney’s Office initiated the

proceedings below by filing a petition under Penal Code section 2970 to continue

defendant’s involuntary treatment as an MDO for another year. The first trial on the

petition resulted in a hung jury. The second trial resulted in a true finding.

       On August 1, 2019, the trial court issued an order extending defendant’s

commitment as an MDO to March 14, 2020. Defendant timely filed a notice of appeal.


       On April 8, 2020, while the appeal was pending, the trial court extended

defendant’s commitment as an MDO to March 14, 2021, following a stipulation by the

parties to extend the commitment for another year. We granted respondent’s request for

judicial notice of the commitment order and of the relevant minute orders from the

superior court file, dated April 8, 2020 and May 19, 2020, that reflect the trial court’s

commitment order. (Evid. Code, §§ 452, subd. (d)(1), 459.)

B. Trial Testimony Related to Defendant’s Mental Health Condition

       Alejandro Perez

       Psychiatrist Alejandro Perez treated defendant at Atascadero from November 2018

through January 2019. He diagnosed defendant with schizophrenia, antisocial personality

disorder, and substance abuse disorders. His primary diagnosis was schizophrenia, which

is a brain disease that cannot be cured, but can be managed by medication. Its symptoms

include delusional thoughts, hallucinations, paranoid ideation, and disorganized speaking

and behaviors.




                                              4
       When defendant arrived at Atascadero in November 2018, he was taking the

antipsychotic medication Geodon to treat his schizophrenia. Perez increased the dose

defendant was taking from 40 milligrams a day to 80 milligrams a day. Then in January

2019, he increased the dose to 120 milligrams a day. Despite the increases, defendant

continued to have a persistent systematized delusional belief system that signified that he

was not in remission.

       Perez spoke with defendant about his prior convictions. With regard to the 2012

assault of L.J., defendant told Perez he was protecting himself from witches who were

after him. He said the witches were trying to have sex with him and cut up his body so

they could extract his inner light, which was a special power that allowed defendant to

control fire and create explosions. Defendant also told Perez that while he was housed in

the California Department of Corrections and Rehabilitation (CDCR) inmates tried to kill

him to remove his inner light. He responded violently to protect himself. In both

situations, defendant felt he was in genuine danger and that he had responded

appropriately.

       Defendant also told Perez about a program in Riverside that was trying to locate

him to liquify his limbs, and that there have been many women throughout his life who

have tried to have sex with him to remove parts of his body. Defendant also said he had

seen demons. He described hearing voices and seeing cat eyes stare at him, although he

said the last time he experienced the hallucinations was several years earlier when he had




                                             5
used methamphetamine. Defendant did not believe he had a mental illness. He attributed

the hallucinations to his prior methamphetamine use.

       Defendant did not engage in any violent behavior while under Perez’s care. The

only incident that occurred was in December 2018 when hospital staff found a modified

pen in defendant’s room. Staff was concerned about the possibility that defendant could

use the pen as a stabbing device. Defendant was counseled about it, and no further issues

were noted.

       Perez assessed defendant at a low-to-moderate risk for violence when he was in a

controlled setting like Atascadero and taking his medication, although he believed

defendant’s risk for violence would be elevated in the community, particularly if he were

not taking his medication. Perez did not believe defendant would continue taking his

medication if released because defendant did not believe he had a mental illness. Perez

explained that if defendant were to stop taking his medication, it would increase his

psychotic symptoms, which in turn would increase defendant’s risk of physical harm to

others. Perez believed it was possible that defendant would react violently if he felt

unsafe because he had a history of doing so, and a pattern of past violence is the greatest

predictor of future violence.

       Valerie Davis

       Psychiatrist Valerie Davis treated defendant at Atascadero for roughly six weeks

in January and February 2019. She also diagnosed defendant with schizophrenia.




                                             6
       Davis described defendant’s progress as having plateaued. Defendant was taking

a 120-milligram dose of Geodon while under Davis’s care, but even at that medication

level, he continued to maintain a delusional belief system and experience mild

hallucinations. As examples of this, Davis reported that in February 2019, defendant told

a nurse practitioner that he sees demons. He also told Davis that witches exist, and he

told Perez that it was witches in the CDCR who tried to take away his inner light in the

2014 incident. Davis explained that defendant did not understand the delusions and

hallucinations he experienced were symptoms of his illness. He did not believe he had

schizophrenia and did not understand the warning signs or triggers of his illness, nor did

he understand that he needed medication. He took his medication voluntarily, but

reluctantly. He asked Davis multiple times to reduce the dose because he did not believe

he needed such a high dose.

       Defendant was not in remission when Davis treated him because he was mildly

symptomatic on the dose of medication he was taking, and he was not willing to increase

the dose enough to make his symptoms go away. Davis did not believe defendant would

continue taking medication on his own if released. She also believed that if he stopped

taking his medication his symptoms would return; he would become more paranoid and

would begin hallucinating more frequently and more vividly.

       Even though defendant did not engage in any violent behavior while under her

care, Davis believed defendant presented a danger to the community because he




                                             7
continued to believe that there were people in the community who were out to get him

and witches who wanted to harm him.

       Prakash Kamalnath

       Psychiatrist Prakash Kamalnath treated defendant while he was housed in the

Riverside County Jail pending the instant trial. He met with defendant twice, once in

March and once in April 2019. He scheduled four additional appointments with

defendant in June and July 2019, but defendant did not attend them.

       Kamalnath diagnosed defendant with schizophrenia. He described defendant as

symptomatic but stable. Defendant was not experiencing any overt psychotic symptoms

while under Kamalnath’s care, but he continued to maintain an internal paranoid

delusional thought process. For example, he continued to believe that he acted

appropriately when he hit L.J. with the pipe because he believed she was a witch and he

needed to protect himself. As for the incident in the CDCR, defendant told Kamalnath

that other inmates had challenged him to bite F.G.’s nose off.

       Kamalnath reduced the dosage of defendant’s medication from 120 milligrams per

day to 80 milligrams per day. He did this at defendant’s request and in an effort to get

defendant to continue taking his medication. Kamalnath believed defendant had a

superficial understanding of his mental illness and the need for medication, but he was

not sure if defendant would continue taking his medication if released. Kamalnath was

not willing to predict what would happen if defendant stopped taking his medication, but

he explained that a person’s functioning level decreases if they are not on the correct


                                             8
medication, and the danger is that a person who has been violent in the past could be

violent again.

       B.F.

       Inmate B.F. was housed near defendant in the Riverside County Jail for four

months in 2019. During that time, B.F. saw defendant pacing back and forth and talking

to himself. On one occasion defendant told B.F. he wanted to bite a deputy’s face off.

B.F. was concerned by the comment and told a sergeant about it. This was not the first

time B.F. had seen defendant talking to himself. On another occasion, defendant told

B.F. that evil demons spoke to him. He referred to the demons as “the jug.” Defendant

would look at the wall or ceiling and say things like, “the jug is here” or “the jug is with

me right now.”

       Angie Shenouda

       MDO evaluator and forensic psychologist Angie Shenouda reviewed defendant’s

medical and legal records and interviewed him in November 2018. She agreed with the

other doctors that defendant had schizophrenia.

       She concluded defendant’s schizophrenia was not in remission because he was

currently symptomatic. Jail records as recent as March and May 2019 described

defendant talking to himself and expressing delusional beliefs. Defendant also expressed

delusional beliefs in his interview with Shenouda. He told Shenouda about witches and

people who were out to get him. He said he was afraid of being paroled into Riverside

County because he believed the parole office would send people to eat him. He also


                                              9
believed the justice system was programming him, which meant they were going to kill

him. Some of defendant’s thoughts were hard for Shenouda to follow. He talked about

the FBI and a database that creates people by inserting something into their stomach and

linking them to a computer. He also talked about someone putting a bar code on his

chest, people chanting over his body, and about steaks having been made from his body

that were valued at one million dollars. Defendant also discussed his 2006 conviction

with Shenouda. He said he was carrying a loaded gun in public because voices had told

him to get a gun and protect himself from people who were out to harm him.

       Shenouda believed defendant was at a higher risk of engaging in physical violence

while he was symptomatic because he had a well-founded history of doing so. All three

of his prior convictions—the 2006 possession of a firearm, the 2012 assault of L.J. and

the 2014 assault of F.G.—were committed while defendant was symptomatic. Defendant

had also engaged in threatening behavior while apparently symptomatic. In 2017,

defendant threatened a deputy at the Madera County Jail, and after he calmed down, he

was seen pretending to eat an imaginary food item. Then in 2019, while apparently

experiencing psychiatric instability, defendant expressed the desire to bite a deputy’s

face. Shenouda acknowledged on cross-examination that she had not reviewed

defendant’s prison records but had assumed defendant was not taking medication in 2014

when he assaulted F.G. based on her review of other data.

       Defendant had poor insight into his mental illness because he did not believe he

suffered from any psychiatric symptoms unless he was abusing methamphetamine.


                                            10
Shenouda explained that a patient’s insight into their mental illness is important because

a person will not take medication for an illness they do not believe they have, and

medication is the primary mode of treatment for schizophrenia. Shenouda did not believe

defendant would take his medication if unconditionally released because he told her he

would not take medication unless he was released into the conditional release program.

He had also refused to take his medication once in April 2019, and an incident report

from January 2017 indicated Madera County jail staff found several unused medications

in defendant’s cell. On cross examination Shenouda acknowledged the incident report

did not indicate whether the unused medication found in defendant’s cell was

psychotropic medication.

       Shenouda concluded that defendant represented a substantial risk of physical harm

to others due to his schizophrenia because he had a history of engaging in violence when

symptomatic, and he was currently symptomatic, which elevated his risk for future

violence. He also lacked insight into his mental illness and the need for treatment, and

without treatment his symptoms would be exacerbated that would elevate his risk for

becoming violent in the community.
                                             II.

                                       DISCUSSION

       “The Mentally Disordered Offender Act (MDO Act), enacted in 1985, requires

that offenders who have been convicted of violent crimes related to their mental

disorders, and who continue to pose a danger to society, receive mental health treatment

during and after the termination of their parole until their mental disorder can be kept in
                                             11
remission. (Pen. Code, § 2960, et seq.)” (In re Qawi (2004) 32 Cal.4th 1, 9.)

“Commitment as an MDO is not indefinite; instead, ‘[a]n MDO is committed for . . . one-

year period[s] and thereafter has the right to be released unless the People prove beyond a

reasonable doubt that he or she should be recommitted for another year.’ [Citation.]”

(Lopez v. Superior Court (2010) 50 Cal.4th 1055, 1063, disapproved on other grounds in

People v. Harrison (2013) 57 Cal.4th 1211, 1230, fn. 2.)

A. The Appeal is Not Moot

       Respondent contends the present appeal is moot because while the appeal was

pending the parties entered into a stipulation to continue defendant’s commitment as an

MDO for another year, and as a result, there can be no practical effect from this court

reviewing the August 1, 2019 commitment order.

       “A case becomes moot when a court ruling can have no practical effect or cannot

provide the parties with effective relief.” (People v. Dunely (2016) 247 Cal.App.4th

1438, 1445.) Generally, an appeal from an MDO commitment order becomes moot if it

has not been decided by the time the commitment period expires. (People v. Merfield

(2007) 147 Cal.App.4th 1071, 1074.) However, if the defendant raises an issue that

could affect the trial court’s jurisdiction over subsequent recommitment proceedings, the

appeal cannot be considered moot. For example, in People v. J.S. (2014) 229

Cal.App.4th 163, 171, we held that “at least where the People seek to continue an

offender’s involuntary treatment beyond the initial one-year term, an offender’s challenge

to the validity of the initial determination that he or she qualifies as an MDO could have

significant practical effects, and cannot be considered moot.” Our rationale was based on

                                            12
the premise that, “if an offender’s initial commitment is improper, any extended

commitment would also be improper.” (Ibid.)

       People v. Fernandez (1999) 70 Cal.App.4th 117, came to a similar conclusion in

an appeal from a recommitment order. In Fernandez, the defendant challenged the

court’s recommitment order because the prosecution failed to comply with statutory time

limits in filing the petition and bringing the case to trial. (Id. at pp. 126-127.) While the

appeal was pending, the defendant’s commitment term expired, and the trial court

extended the commitment for another year. (Id. at p. 134.) The Fernandez court

concluded the appeal was not moot because their decision had the potential to “affect the

lower court’s right to continue jurisdiction under the original commitment as well as the

recommitment.” (Id. at pp. 134-135; accord People v. Mord (1988) 197 Cal.App.3d

1090, 1115.)

       In the present appeal, defendant challenges the sufficiency of the evidence. The

remedy for a successful insufficiency of the evidence claim in an MDO proceeding is

reversal of the commitment order. (See, e.g., People v. Bendovid (2018) 30 Cal.App.5th

585, 594-595.) Accordingly, defendant’s appeal is not moot because his claim, if

successful, could affect the trial court’s jurisdiction over subsequent recommitment

proceedings. (See also People v. Hernandez (2011) 201 Cal.App.4th 483, 487, fn. 3

[MDO appeal is not moot when parties stipulate to a recommitment while the appeal is

pending because the stipulation may have been predicated on the pendency of the

appeal].) We therefore proceed to the merits of defendant’s contention.



                                              13
B. There Was Sufficient Evidence to Sustain the Petition

       Defendant contends the August 1, 2019 recommitment order must be set aside

because the evidence was insufficient to establish that he poses a substantial risk of

physical harm to others. We disagree.

       “In considering the sufficiency of the evidence to support MDO findings, an

appellate court must determine whether, on the whole record, a rational trier of fact could

have found that defendant is an MDO beyond a reasonable doubt, considering all the

evidence in the light which is most favorable to the People, and drawing all inferences the

trier could reasonably have made to support the finding. [Citation.] ‘ “ ‘Although we

must ensure the evidence is reasonable, credible, and of solid value, nonetheless it is the

exclusive province of the trial judge or jury to determine the credibility of a witness and

the truth or falsity of the facts on which that determination depends. [Citation.] Thus, if

the [finding] is supported by substantial evidence, we must accord due deference to the

trier of fact and not substitute our evaluation of a witness's credibility for that of the fact

finder. . . .’ [Citation]” ’ ” (People v. Clark (2000) 82 Cal.App.4th 1072, 1082-1083.)

       To obtain an order extending the defendant’s commitment as an MDO, the People

must prove that: (1) the defendant continues to have a severe mental health disorder;

(2) the defendant’s severe mental health disorder is not in remission or cannot be kept in

remission without treatment; and (3) because of his or her severe mental health disorder,

the defendant continues to represent a substantial danger of physical harm to others.

(§ 2972, subd. (c); People v. Beeson (2002) 99 Cal.App.4th 1393, 1398-1399.) The

People may present evidence of the defendant’s prior violent offenses and mental health

                                               14
history to satisfy these elements (People v. Pace (1994) 27 Cal.App.4th 795, 799), but the

focus of a recommitment proceeding is on the defendant’s current condition and whether

his or her current condition justifies an extension of the commitment (People v. Cobb

(2010) 48 Cal.4th 243, 252).

       The first element is not in dispute. All four of the doctors diagnosed defendant

with schizophrenia, which qualifies as a severe mental health disorder. (Pen. Code,

§ 2962, subd. (a)(2).)

       The second element—lack of remission—can be proven in one of two ways, either

by proof that the defendant’s severe mental health disorder is not in remission, or that it

cannot be kept in remission without treatment. (Pen. Code, § 2972, subd. (c).)

Remission, for purposes of an MDO proceeding, is defined as “a finding that the overt

signs and symptoms of the severe mental health disorder are controlled either by

psychotropic medication or psychosocial support.” (Pen. Code, 2962, subd. (a)(3).)

Doctors Perez, Davis and Shenouda all testified that defendant was not in remission.

Kamalnath did not directly give an opinion on whether defendant was in remission, but

like the others, he testified that defendant was still experiencing a delusional thought

process despite the medication. This was sufficient evidence for the jury to conclude

defendant was not in remission. We therefore need not address defendant’s argument

that the evidence did not show any recent instances of violence, threats, property damage,

or noncompliance with treatment plans, as those are factors for assessing whether a

defendant’s mental health disorder can be kept in remission without treatment. (Pen.

Code, § 2962, subd. (a)(3).)

                                             15
       As for the third element—substantial danger of physical harm—the evidence

showed that defendant had a history of engaging in violent and threatening behavior

while symptomatic and of responding violently when he feels threatened by people who

he perceives to be witches. In 2006, defendant openly carried a .357 rifle on a public

street because voices told him to get a gun and protect himself from people who were out

to harm him. In 2012, he hit L.J. with a pipe because he believed she was a witch and he

needed to protect himself. In 2014, he bit the tip off of F.G.’s nose because he believed

inmates in the prison, who he had described as witches, were trying to take away his

inner light and he needed to protect himself. In 2017, he threatened custodial staff at the

Madera County Jail and after he calmed down, was observed to be eating an imaginary

food item. And in 2019, he told an inmate at the Riverside County Jail that demons, who

he referred to as “the jug,” spoke to him and that he wanted to bite a deputy’s face off.

       The evidence also showed that despite the increases in medication and treatment

defendant received over the past year, he continues to maintain delusional beliefs,

including that witches exist, and he has not gained the insight to understand that his

delusional beliefs are a symptom of an illness that needs to be treated with medication.

Doctors Perez, Davis and Shenouda all testified that they did not believe defendant would

continue taking his medication if released and that his psychotic symptoms would

increase if he were to discontinue his medication. Perez and Shenouda further testified

that given defendant’s history of engaging in violence while symptomatic, this would

increase the risk of physical harm he presented to others. Davis believed defendant

presented a danger to the community by virtue of his continued delusional belief that

                                             16
there were witches and people in the community who want to harm him. Finally, Perez

testified that a pattern of past violence is the greatest predictor of future violence, and

Kamalnath testified that there was a danger that a person who had been violent in the past

could be violent again. This was sufficient evidence for the jury to conclude defendant

presented a substantial danger of physical harm to others due to his severe mental

disorder.

       Defendant contends the evidence did not show that he presented a substantial

danger of physical harm to others because he has not engaged in any violence related to

his mental illness in the past year. However, the law does not require a recent overt act of

violence to satisfy this element. “ ‘The dangerous[ness] finding requires only an

assessment of future dangerousness. It does not require proof of a recent overt act.”

(People v. McKee (2010) 47 Cal.4th 1172, 1203; accord, In re Qawi, supra, 32 Cal.4th at

p. 24; see Pen. Code, § 2962, subd. (g) [“As used in this chapter, ‘substantial danger of

physical harm’ does not require proof of a recent overt act.”].) Defendant’s argument

that under In re Qawi, supra, 32 Cal.4th at p. 24, the substantial danger element requires

a finding of recent dangerousness is based on a misreading of the case. In Qawi, the

court addressed both the MDO Act and the Lanterman-Petris-Short (LPS) Act. The court

was referring to the LPS Act (specifically Welfare and Institutions Code section 5300)

when it discussed the requirement of a finding of recent dangerousness, not the MDO

Act. (In re Qawi, supra, 32 Cal. 4th at p. 24.)

       Finally, we reject defendant’s arguments that the medical experts speculated about

defendant’s dangerousness based on remote past events rather than making a reasonable

                                              17
inference as to his current potential for violence, and that Shenouda’s opinion was based

on misrepresentations of fact and a great deal of conjecture. In MDO proceedings,

mental health professionals are entitled to give their opinion on the defendant’s future

dangerousness. (In re Qawi, supra, 32 Cal.4th at p. 24.) In doing so, they may take into

account the defendant’s prior violent offenses and his mental health history. (People v.

Pace, supra, 27 Cal.App.4th at p. 799.) The trier of fact then gets to decide what weight

to give the opinion. (People v. Ward (1999) 71 Cal.App.4th 368, 374.) Here, the

doctors’ opinions were not based on speculation. They were based on an assessment of

defendant’s prior violent offenses and mental health history. The jury was free to accept

or reject the opinions given. We do not reassess the credibility of experts or reweigh the

relative strength of their conclusions. (People v. Poe (1999) 74 Cal.App.4th 826, 830.)

       As for Shenouda’s testimony, the jury was well aware that the defense contested

her opinion and disputed the facts on which she relied. On cross examination and in

closing argument, defense counsel challenged many of the misrepresentations that were

identified in defendant’s briefing. But Shenouda was only one of four mental health

professionals to testify and even if the jury disregarded her opinion there was still

sufficient evidence in the record to sustain the petition. Doctors Perez, Davis and

Kamalnath all testified that defendant had schizophrenia, that he was still actively

delusional despite taking medication, and that given his assaults on L.J. and F.G, he had a

history of engaging in violent behavior while symptomatic. Additionally, Perez and

Davis did not believe defendant would take his medication if released. Perez believed

this would increase the risk of physical harm defendant presented to others and Davis

                                             18
believed defendant presented a danger to the community by virtue of his continued belief

that there were witches and people in the community who want to harm him.

       In sum, substantial evidence supports the jury’s conclusion that defendant’s

schizophrenia, which is not in remission, renders defendant a substantial danger to others.

We therefore affirm the judgment.

                                            III.

                                     DISPOSITION

       The trial court’s order filed August 1, 2019, extending defendant’s commitment to

March 14, 2020, is affirmed.

       NOT TO BE PUBLISHED IN OFFICIAL REPORTS




                                                               RAMIREZ
                                                                                      P. J.


We concur:


McKINSTER
                          J.


SLOUGH
                          J.




                                            19